     Case 1:20-cv-00322-RSK ECF No. 20, PageID.680 Filed 09/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KEVIN ERIC HUFFMAN,

        Plaintiff,

v.                                                           Case No. 1:20-cv-322
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________/

                                          JUDGMENT

                In accordance with the Opinion filed this date:

                The decision of the Commissioner is REVERSED pursuant to sentence four of 42

U.S.C. § 405(g), and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Opinion.

                IT IS SO ORDERED.



Dated: September 16, 2021                            /s/ Ray Kent
                                                     United States Magistrate Judge
